DETAILED ACTION
The corrected notice of allowance is only to correct a typographical error on the examiner’s amendment of 10/12/2020.  
Examiner’s amendment to specification should read “page 3 Line 3” not “page 3 Line 1”.
All other content of the notice of allowance of 10/12/2020 remains applicable.
/G.H./               Examiner, Art Unit 3732                                                                                                                                                                                         

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732